Staples, J.,
said in order to prevent all misapprehension, in his opinion, the legislature, under the present constitution, has complete power to tax collateral inheritances, and that power may be delegated to municipal corporations. He was, however, of the opinion that in this case the power has not been conferred upon the city of Lynchburg, either under the charter of the city or by the 33d section of chapter 54, Code of 1873. He therefore concurred with Judge Anderson in reversing the decree of the circuit court.
Burks, J., thought the power of the city to impose this tax was conferred by § 33 of chapter 54 of the Code of 1873.
Christian, J., concurred with Biorlcs, J.
Decree affirmed by divided court.